Citation Nr: 1525131	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  03-11 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts.

2.  Entitlement to service connection for open-angle glaucoma.

(The issues of entitlement to retroactive entitlement to Vocational Rehabilitation benefits under Chapter 31 prior to September 5, 2003 and entitlement to service connection for ischemic heart disease are the subject of separate decisions by the Board).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In March 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is of record.

This case was previously before the Board in July 2012 when it was remanded for additional development.  It has now returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  The Board's July 2012 remand ordered that the Veteran should be provided a VA examination to determine the current nature and etiology of the claimed cataracts and glaucoma.  A VA eye examination was conducted in November 2012, but the medical opinion issued by the examiner is inadequate.  The examiner did not provide a clear description of the Veteran's diagnosed eye conditions and the proffered medical opinion was not accompanied by any rationale or basis.  It is therefore inadequate and does not comply with the Board's July 2012 remand instructions.  A remand is therefore required to provide the Veteran a new VA examination and medical opinion.  See Stegall v. West, 11 Vet. App 268 (1998).

In addition, treatment records from the Reno VA Medical Center (VAMC) indicate that the Veteran underwent left eye laser surgery with his private ophthalmologist in 2008 and a right eye cataract procedure with the same provider in August 2009.  The claims file contains some clinical records from this private physician, but the records only date through July 2008.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with medical release forms and request that he execute them to authorize VA to obtain medical treatment records from all private physicians who have treated the claimed eye disabilities, to include Drs. Curtis Manning and Paul Hiss of Eye Care Associates of Nevada and any records associated with the Veteran's eye surgeries in 2008 and 2009. 

2.  If proper medical release forms are received, obtain records of treatment from the physicians identified by the Veteran.  Copies of all records must be associated with the Veteran's paper or virtual claims file.  If unsuccessful in obtaining this evidence, inform the Veteran and request him to provide the outstanding evidence.

3.  Schedule the Veteran for a VA examination with an examiner with the appropriate expertise to render a medical opinion in this case.  
After physically examining the Veteran and reviewing the complete claims file, the examiner should:

a) Clarify the Veteran's current eye diagnoses, to include determining whether he has open-angle glaucoma.  Past eye examinations indicate that the Veteran refuses to undergo glaucoma testing, but his VA medical records indicate that he may at risk for the condition.  If the Veteran refuses glaucoma testing, to the extent possible, determine whether the Veteran has glaucoma based on a review of the record. 

b)  Determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present cataracts and/or glaucoma were incurred due to any incident of active duty service. 

The Veteran served overseas in Vietnam and his participation in combat is verified.  He reports exposure to multiple bright light flashes (characterized by the Veteran as photopsia) from artillery explosions, rifles, grenades, machine gun fire, and other similar weaponry.  Details of his contentions are contained in the September 2009 notice of disagreement (NOD).   The examiner should accept the Veteran's statements regarding in-service eye injuries as true as they are consistent with his combat service.  

The bases for all opinions expressed should also be provided.

4.  Readjudicate the claims on appeal.  If the benefits sought are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




